DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “wherein said bottom translucent panel is integral and seamless with said rear translucent panel by having a curvature between said bottom translucent panel and said rear translucent panel” (line 6-8) is vague and renders the claims indefinite. The term of “said bottom translucent panel is integral and seamless with said rear translucent panel” indicates that the translucent panel and the rear translucent panel is in directly contacted without any gaps and wrinkles. However, the term of “a curvature between said bottom translucent panel and said rear translucent panel” indicates that there is a curved structure (--curvature) between the bottom translucent panel and the rear translucent panel (--the two panels separated by the curved structure); --the bottom translucent and rear translucent panel is not in directly contacted, is not directly integrated together. Do applicant means that “wherein said bottom translucent panel is integral and seamless with said rear translucent panel by having a curvature structure in an integrated connecting portion of said bottom translucent panel and said rear translucent panel”? 

Further, the terms of “wherein said rear translucent panel and said side panels extend substantially an entire length of said box-like structure” (line 9-10) and “wherein said plurality of light panels extend substantially an entire length of said box-like structure” (line 11-12) are vague and renders the claims indefinite. The citations appears to limit that the panels are extend only in one of lengths of the box-like structure. More, as the box-like structure is a 3D geometric body, which has more than one lengths (-an entire length). It is not clear which one of the lengths that panels substantially are extending.

More, as claim cites “a plurality of light panels” (line 11) which illuminate display device, appears that the terms of “light” in line 19-20 should be “lights”. Apparently, it is unclear how a plurality of light panels illuminate a light (one light) to the display device.

Claims 3-10 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claims 11 (line 13-19 and 26) and claim 19 (line 6-11 and 16-17) have same undefined issues as that of claim 1.

Claims 12-14, and 16-18 are rejected as containing the deficiencies of claim 11 through their dependency from claim 11.
Claim 20 is rejected as containing the deficiencies of claim 19 through their dependency from claim 19.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Allowable Subject Matter
Claims 1, 11 and 19 are rejected as they having 112 undefined issues, but would be allowable in case of the undefined issues are overcome by proper amendments. 

The following is an examiner’s statement of reasons for the allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

The prior art (Duffy and Sakai, see below) taken either singly or in combination fails to anticipate or fairly suggest a holographic display device further comprising wherein said bottom translucent panel is integral and seamless with said rear translucent panel by having a curvature structure in an integrated connecting portion of said bottom translucent panel and said rear translucent panel.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
     
(a) Duffy (US 20170278140) teaches a holographic display device for presenting a hologram-like image (abstract; figs. 4-7); said holographic display device comprising: a box-like structure (fig. 4 and fig. 6), a plurality of panels (fig. 4, 42, 44; fig. 6, 52, 54), a transparent monitor connecting said box-like structure at its front end (fig. 4, 46; fig. 6, 56), wherein said transparent monitor and said plurality of panels form an interior for said box-like structure (fig. 4, 42, 44, 46; fig. 6. 52, 54, 56; fig. 8, 62, 64A-B, 66), wherein said transparent monitor receives and displays an image (fig. 4, 46, 47; fig. 6, 56, 57), wherein said panel distributes the light in the interior for presenting the image displayed on said transparent monitor as a hologram-like image (fig. 4, 56; fig. 6, 56; ¶[0023], line 1-18, an output interface for broadcasting the hologram data in real-time; ¶[0049], line 1-13, at this lighting level, the high-brightness video display device provides sufficient light to produce a bright overall screen image that can be easily viewed in normal ambient lighting conditions, such as the lighting conditions typically found in a commercial establishment).

 (b) Sakai (WO 2009098797) teaches a display device (abstract; fig. 7), wherein a translucent panel (fig.7, 3), a plurality of light panels (fig. 7, 1) extending substantially an entire length of said box-like structure (fig. 7, 1, 2), wherein said light panels position between said box-like structure and said translucent panel (fig. 7, 1, 2, 3), wherein said light panels illuminate light and said translucent panel diffuses, blends and evenly distributes the light (fig. 7, 1, 3; ¶[0062], line 1-12, To obtain an illuminated signboard with such a surface light source, although the configuration is similar to a typical signboard, a light-diffusing plate 3, a display panel 4 with an image, and a transparent cover 5 are placed on a supporting member 21 of the aluminum case 2 at a distance E; ¶[0063], line 1-13, light-diffusing plate 3; Even when light is obliquely incident on the light diffusing plate 3, the light-diffusing plate 3 emits light in various directions in an equalized manner at the front surface).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872